Case 2:18-bk-20151-ER           Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                           Desc
                                  Main Document    Page 1 of 32


  1   XAVIER BECERRA
      Attorney General of California
  2   TANIA M. IBANEZ
      Senior Assistant Attorney General
  3   ALICIA BERRY (SBN 228367)
      Deputy Attorney General
  4    300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
  5    Tel: (213) 269-6550 / Fax: (213) 897-7605
       E-mail: Alicia.Berry@doj.ca.gov
  6   Attorneys for Xavier Becerra, California Attorney General
  7
                            IN THE UNITED STATES BANKRUPTCY COURT
  8
              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
  9
10
      In re,                                                       Lead Case No. 2:18-bk-20151-ER
11    VERITY HEALTH SYSTEMS OF CALIFORNIA,
      INC., et al.,                                                Jointly Administered With:
12                              Debtor and Debtor In Possession.   Case No. 2:18-bk-20162-ER
      ☒ Affects All Debtors                                        Case No. 2:18-bk-20163-ER
13    ☐ Affects Verity Health System of California, Inc.           Case No. 2:18-bk-20164-ER
      ☐ Affects O’Connor Hospital                                  Case No. 2:18-bk-20165-ER
14    ☐ Affects Saint Louise Regional Hospital                     Case No. 2:18-bk-20167-ER
      ☐ Affects St. Francis Medical Center                         Case No. 2:18-bk-20168-ER
15    ☐ Affects St. Vincent Medical Center                         Case No. 2:18-bk-20169-ER
      ☐ Affects Seton Medical Center                               Case No. 2:18-bk-20171-ER
16    ☐ Affects O’Connor Hospital Foundation                       Case No. 2:18-bk-20172-ER
      ☐ Affects Saint Louise Regional Hospital Foundation          Case No. 2:18-bk-20173-ER
17    ☐ Affects St. Francis Medical Center of Lynwood Medical      Case No. 2:18-bk-20175-ER
          Foundation                                               Case No. 2:18-bk-20176-ER
18    ☐ Affects St. Vincent Foundation                             Case No. 2:18-bk-20178-ER
      ☐ Affects St. Vincent Dialysis Center, Inc.                  Case No. 2:18-bk-20179-ER
19    ☐ Affects Seton Medical Center Foundation                    Case No. 2:18-bk-20180-ER
      ☐ Affects Verity Business Services                           Case No. 2:18-bk-20181-ER
20    ☐ Affects Verity Medical Foundation                          Chapter 11 Cases
      ☐ Affects Verity Holdings, LLC                               Honorable Judge Ernest M. Robles
21    ☐ Affects De Paul Ventures, LLC
      ☐ Affects De Paul Ventures - San Jose Dialysis, LLC          CALIFORNIA ATTORNEY GENERAL’S MOTION
22                      Debtors and Debtors In Possession.         TO STAY THE COURT’S ORDER (A)
      VERITY HEALTH SYSTEM OF CALIFORNIA, INC.,                    AUTHORIZING THE SALE OF CERTAIN OF THE
23    et al.,                                                      DEBTORS’ ASSETS TO SANTA CLARA COUNTY
                        Debtors and Debtors In Possession,         FREE AND CLEAR OF LIENS, CLAIMS,
24                      Plaintiffs,                                ENCUMBRANCES, AND OTHER INTERESTS
                        v.                                         PENDING APPEAL OF THE COURT’S
25                                                                 MEMORANDUM OF DECISION OVERRULING
      OLD REPUBLIC INSURANCE COMPANY and CITY                      OBJECTIONS OF THE CALIFORNIA ATTORNEY
26    NATIONAL BANK,                                               GENERAL AND SALE ORDER; MEMORANDUM OF
                 Defendants.                                       POINTS AND AUTHORITIES; DECLARATION OF
27                                                                 ALICIA BERRY;

28                                                                 [Dkt Nos. 1146 and 1153]

                                                                            California Attorney General’s Motion to Stay
                                                                                  the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER   Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 2 of 32


  1                                           Adv. Proc. No. 2:18-ap-01277-ER
  2                                           Application for Shortened Time filed Concurrently
  3                                           Hearing:
                                              Date: [to be set]
  4                                           Time:
                                              Location: United States Bankruptcy Court
  5                                                       Courtroom 1568
                                                          255 East Temple Street
  6                                                       Los Angeles, CA 90012
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       California Attorney General’s Motion to Stay
                                                             the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER           Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                              Desc
                                  Main Document    Page 3 of 32


  1                                           TABLE OF CONTENTS
  2
                                                                                                                       Page
  3   MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
  4   BACKGROUND ....................................................................................................... 1
      ARGUMENT ............................................................................................................. 6
  5       I.   The CAG is Likely to Succeed on the Merits of the Appeal ................ 7
  6            A.      There Was No Waiver of the CAG’s Conditions ....................... 7
  7            B.      The Doctrine of Equitable Estoppel Does Not Apply ................ 8
               C.      The CAG Exercised His Police and Regulatory Powers by
  8                    Imposing Conditions on the 2015 Transaction........................... 9
  9       II.  The CAG Will Suffer Irreparable Injury Absent a Stay ..................... 12
          III. There Will Be Less Harm to Other Interested Parties If a Stay is
10             Granted ................................................................................................ 13
11        IV. A Stay Would Promote the Public Interest ......................................... 13
      CONCLUSION........................................................................................................ 14
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            California Attorney General’s Motion to Stay
                                                                i                 the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER           Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                             Desc
                                  Main Document    Page 4 of 32


  1                                        TABLE OF AUTHORITIES
  2
                                                                                                                     Page
  3
  4   CASES
  5   Aguilar v. Association for Retarded Citizens
  6     234 Cal.App.3d 21(1991) .................................................................................... 12
  7   Alliance for the Wild Rockies v. Cottrell
  8      632 F.3d 1127 (9th Cir. 2011) ............................................................................... 7

  9   Chevron USA, Inc. v. Natural Resources Defense Council, Inc.
        467 U.S. 837 (1984) ............................................................................................ 12
10
11    D’Amico v. Board of Medical Examiners
        (1974) 11 Cal.3d 1, 14-15. The CAG .................................................................... 9
12
      Gabriel v. Alaska Elec. Pension Fund
13
        773 F.3d 945 (9th Cir. 2014) ................................................................................. 8
14
      H.L.S. Energy Co., Inc. 151 F.3d 434 (5th Cir. 1998) ............................................. 10
15
      Hilton v. Braunskill (Braunskill)
16
         481 U.S. 770 (1987) .............................................................................................. 6
17
      Humane Soc’y of U.S. v. Gutierrez
18      558 F.3d 896 (9th Cir. 2009) ................................................................................. 6
19
      In re Stevens
20        68 B.R. 774 (D. Me. 1987) .................................................................................. 10
21    Intel Corp. v. Hartford Acc. & Indem. Co.
22       952 F.2d 1551,1559 (9th Cir. 1991) ...................................................................... 7
23    Leiva-Perez v. Holder
         640 F.3d 962 (9th Cir. 2011) ................................................................................. 7
24
25    Midlantic National Bank v. New Jersey Department of Environmental
        Protection
26      474 U.S. 494 (1986) ............................................................................................ 10
27
      Morris v. Williams
28      67 Cal.2d 733 (1967) ........................................................................................... 12
                                                                            California Attorney General’s Motion to Stay
                                                               ii                 the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER            Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                                    Desc
                                   Main Document    Page 5 of 32


  1                                          TABLE OF AUTHORITIES
  2                                                (continued)
                                                                                                                             Page
  3   Providence Journal Co. v. Federal Bureau of Investigation
  4      595 F.2d 889 (1st Cir. 1979) ................................................................................. 7

  5   Standard Havens Prods v. Gencor Indus. (Standard Havens)
         897 F.2d 511 (Fed. Cir. 1990) ........................................................................... 6, 7
  6
  7   Tribal Vill. of Akutan v. Hodel
         859 F.2d 662 (9th Cir. 1988) ................................................................................. 6
  8
      Washington Metro Area Transit Comm’n v. Holiday Tours
  9
        559 F.2d 841 (D.C. Cir. 1977) .............................................................................. 7
10
      Winter v. Natural Res. Def. Council
11      555 U.S. 7 (2008) .................................................................................................. 6
12
      FEDERAL STATUTES
13
      United States Code, Title 11
14
          § 363(m) .............................................................................................................. 12
15
16    Bankruptcy Abuse Prevention and Consumer Protection Act of 2005
17        § 1221(d).............................................................................................................. 10
18    Bankruptcy Code Chapter 11 ........................................................................... 3, 4, 10
19
      Bankruptcy Code, Title 11
20
          § 959(b)................................................................................................................ 12
21
      Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 .................... 10
22
23        § 363d)(1) ............................................................................................................ 10
24        § 541(f) ................................................................................................................ 10
25        § 1129(a)(16) ....................................................................................................... 10
26
          § 1221(d).............................................................................................................. 10
27
28
                                                                  iii
Case 2:18-bk-20151-ER            Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                                  Desc
                                   Main Document    Page 6 of 32


  1                                         TABLE OF AUTHORITIES
  2                                               (continued)
                                                                                                                           Page
  3   CALIFORNIA STATUTES
  4   Cal. Govt. Code, § 12598 ........................................................................................... 9
  5
      California Corporations Code
  6
          § 5914 .......................................................................................................... 1, 7, 11
  7
  8       § 5920 .......................................................................................................... 1, 7, 11

  9   CONSTITUTIONAL PROVISIONS
10    Cal. Const., Article V, § 13 .................................................................................. 9, 11
11
      COURT RULES
12
      Federal Rules of Bankruptcy Procedure, Rule 8007(a)(1)(A) ............................... 6, 7
13
      OTHER AUTHORITIES
14
15    Cal. Code Regs, Title 11

16        § 999.5, subd. (e)(5) .............................................................................................. 1
17        § 999.5, subd. (e)(6) .............................................................................................. 1
18
          § 999.5, subd. (f).................................................................................................... 1
19
20
21
22
23
24
25
26
27
28
                                                                  iv
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                           Main Document    Page 7 of 32


  1
                       MEMORANDUM OF POINTS AND AUTHORITIES
  2
                                         BACKGROUND
  3
           1.   In July 2015, Daughters of Charity Health System and Daughters of
  4
      Charity Ministry Services Corporation (collectively, “Daughters”) entered into the
  5
      System Restructuring and Support Agreement with BlueMountain Capital
  6
      Management, LLC (“BlueMountain”), pertaining to the change in governance and
  7
      control of Daughters, its affiliated entities, five acute care hospitals and skilled
  8
      nursing facility; those facilities include but are not limited to: St. Vincent Medical
  9
      Center in Los Angeles, St. Francis Medical Center in Lynwood, O’Connor Hospital
10
      in San Jose, Saint Louise Regional Hospital in Gilroy, Seton Medical Center in
11
      Daly City, and Seton Coastside in Moss Beach.
12
           2.   On July 31, 2015, Daughters submitted written notice of the transaction
13
      to the CAG for review and approval pursuant to California Corporations Code
14
      sections 5914 and 5920. During the CAG’s review of the transaction, a healthcare
15
      expert was retained to evaluate the potential impact of the transaction on the
16
      availability and accessibility of healthcare services to each of the communities
17
      served by the hospitals involved, as required by the California Code of Regulations,
18
      Title 11, section 999.5, subd. (e)(5) and (e)(6). The regulations require the health
19
      care expert to assess the effect of the agreement on emergency services,
20
      reproductive health services, and any other health care services that the hospital is
21
      providing, the provision of services to Medi-Cal patients and county indigent
22
      patients, staffing and the availability of care, the likely retention of employees as it
23
      may affect continuity of care, and any mitigation measures proposed by the hospital
24
      to reduce any potential adverse effect on health care services. Cal. Code Regs. Tit.
25
      11, § 999.5, subd. (e)(6) (2018). The regulations require that the Attorney General
26
      evaluate the effect of the transaction on the public, including the availability and
27
      accessibility of health care services to the affected community. Cal. Code Regs.
28
                                                          California Attorney General’s Motion to Stay
                                                 1              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15               Desc
                           Main Document    Page 8 of 32


  1   Tit. 11, § 999.5, subd. (f). The expert prepared five health care impact statements.
  2   These healthcare impact statements included interviews with medical staff,
  3   management, and employees, board members, and community representatives.
  4   These health care impact statements contained the expert’s analysis of financial,
  5   utilization, and health care services, demographic characteristics, payer mix,
  6   hospital utilization records and trends, health status indicators, and hospital market
  7   share information in formulating an opinion regarding the potential impact of the
  8   transaction on the community. (Declaration of Alicia Berry, ¶ 2.)
  9        3.   On December 3, 2015, the CAG issued a decision to consent with
10    conditions, to the change in governance and control of Daughters of Charity Health
11    System (now known as Verity Health Systems of California, Inc.). The decision
12    contained five sets of conditions (“CAG Conditions”), one for each of the hospitals,
13    as well as a copy of the healthcare impact reports for each of the hospitals. (CAG
14    Conditions, filed September 21, 2018 [Dkt No. 256-1].) (Declaration of Alicia
15    Berry, ¶ 3.)
16         4.   The December 3, 2015 decision incorporated the recommendations of the
17    healthcare expert. Several conditions were already contained within the System
18    Restructuring and Support Agreement, but were further formalized in the CAG’s
19    decision (i.e., the hospital would continue to operate as general acute care hospitals
20    with emergency services, continuation of participation in the Medi-Cal and
21    Medicare programs, continuation of staff privileges.) Moreover, the vast majority
22    of the CAG Conditions relate to the health, safety, and welfare of the People of the
23    State of California: continued operation as licensed general acute care hospitals,
24    continued provision of 24-hour emergency and trauma medical services, continued
25    provision of certain essential health care services including reproductive health
26    services, continued participation in the Medi-Cal and Medicare programs for low
27    income, disabled and elderly patients, and the continuation of governmental
28    contracts that provide access to care for indigent patients. (Declaration of Alicia
                                                         California Attorney General’s Motion to Stay
                                                2              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER     Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                            Main Document    Page 9 of 32


  1   Berry, ¶ 4.)
  2        5.    The transaction between Daughters and BlueMountain specifically
  3   contemplated a future sale of the hospitals through the Purchase Option Agreements
  4   listed in Condition II. (CAG Conditions, at 177-178, 262-263, filed September 21,
  5   2018 [Dkt No. 256-1].) Condition I of the CAG Conditions provides that the
  6   conditions shall be legally binding on the parties to the transaction, including the
  7   hospital facilities, and any other subsidiary, parent, general partner, limited partner,
  8   member, affiliate, successor, successor in interest, assignee, or person or entity
  9   serving in a similar capacity, and any entity succeeding thereto as a result of
10    consolidation, affiliation, merger, or acquisition of all of substantially all of the real
11    property or operating assets of the hospitals, or the real property on which the
12    hospital is located, any and all current and future owners, lessees, licensees, or
13    operators of the hospital, and any and all current and future lessees and owners of
14    the real property on which the hospital is located. (CAG Conditions, at 177, 262,
15    filed September 21, 2018 [Dkt No. 256-1].)
16         6.    The conditions imposed by the CAG’s decision for each of the five
17    hospitals and one skilled nursing facility remain in effect for fifteen years from the
18    closing date of the transaction. The conditions also make clear that they apply to all
19    future owners, managers, lessees, licensees, or operators of the hospitals and skilled
20    nursing facility. (CAG Conditions, at 177, 262, filed September 21, 2018 [Dkt No.
21    256-1].
22         7.    As part of the transaction, Daughters was renamed Verity Health System
23    of California, Inc. (“Verity”). Verity has since complied with the CAG Conditions
24    and has not sought the CAG’s approval to modify any conditions.
25         8.    On August 31, 2018, Verity and its nonprofit subsidiaries (collectively,
26    the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
27    Bankruptcy Code.
28         9.    On October 1, 2018, Verity filed Debtors' Notice Of Motion And Motion
                                                           California Attorney General’s Motion to Stay
                                                 3               the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15              Desc
                          Main Document    Page 10 of 32


  1   For The Entry Of (I) An Order (1) Approving Form Of Asset Purchase Agreement
  2   For Stalking Horse Bidder And For Prospective Overbidders To Use, (2)
  3   Approving Auction Sale Format, Bidding Procedures And Stalking Horse Bid
  4   Protections, (3) Approving Form Of Notice To Be Provided To Interested Parties,
  5   (4) Scheduling A Court Hearing To Consider Approval Of The Sale To The
  6   Highest Bidder And (5) Approving Procedures Related To The Assumption Of
  7   Certain Executory Contracts And Unexpired Leases; And (II) An Order (A)
  8   Authorizing The Sale Of Property Free And Clear Of All Claims, Liens And
  9   Encumbrances; Memorandum Of Points And Authorities In Support Thereof (Bid
10    Procedures Motion) [Dkt No. 365] related to two of the hospitals in Santa Clara
11    County: O’Connor Hospital in San Jose, and Saint Louise Regional Hospital in
12    Gilroy. Section 5.6 of the Asset Purchase Agreement indicates that “Purchaser
13    agrees that promptly after the Signing Date, and in any event prior to the date of the
14    Auction, it will use its commercially reasonable efforts to negotiate any issues with
15    the CAG over approval of the transactions contemplated by this Agreement. Sellers
16    agree to cooperate in good faith as permitted under the Bankruptcy Code to assist in
17    this endeavor.” (Asset Purchase Agreement, Section 5.6, at 49. [Dkt No. 365-1].)
18         10. On October 10, 2018 the CAG filed his Response to Debtors’ Motion for
19    Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for
20    Stalking Horse Bidder, and (II) an Order (A) Authorizing the Sale of Property Free
21    and Clear of all Claims, Liens and Encumbrances; Memorandum of Points and
22    Authorities in Support Thereof (AG Bid Procedure Response) [Dkt No. 463]
23    wherein the CAG objected to a sale free and clear of the CAG Conditions.
24         11. On October 17, 2018 Verity filed its Debtors’ Reply to Response of CAG
25    to Debtors’ Bid Procedures Motion [Dkt No. 560].
26         12. On October 22, 2018, the CAG filed his Sur-Reply to Debtors’ Reply to
27    Response to CAG to Debtors’ Bid Procedures Motion; Declaration of Alicia Berry
28    (AG Bid Procedure Sur-Reply [Dkt No. 619] wherein the CAG objected to a sale
                                                        California Attorney General’s Motion to Stay
                                               4              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER   Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15              Desc
                         Main Document    Page 11 of 32


  1   free and clear of the CAG Conditions.
  2        13. In the Court’s Order dated October 30, 2018, the court did not rule on the
  3   objections asserted by the CAG, finding such objections premature. However, the
  4   objections were preserved for the Sale Hearing. [Dkt No. 714].)
  5        14. Beginning in late October 2018, staff from the CAG’s Office began
  6   discussions with counsel for the County of Santa Clara (“County”) regarding the
  7   applicability of the CAG Conditions.
  8        15. On November 2, 2018, the County submitted a request for clarification of
  9   certain of the CAG Conditions for O’Connor Hospital and Saint Louise Regional
10    Hospital. (County Request for Clarification, p. 5-8 [Dkt No. 1066].
11         16. On November 9, 2018, the CAG issued a response clarifying that the
12    CAG Conditions identified in the November 2 letter would not be enforced against
13    the County. (AG Letter of Clarification, p. 10-12 [Dkt No. 1066].)
14         17. On December 12, 2018, Debtors’ filed their Debtors' Notice of Motion
15    and Motion for the Entry Of (I) an Order (1) Approving Form of Asset Purchase
16    Agreement for Stalking Horse Bidder and for Prospective Overbidders to Use, (2)
17    Approving Auction Sale Format, Bidding Procedures and Stalking Horse Bid
18    Protections, (3) Approving Form of Notice to be Provided to Interested Parties, (4)
19    Scheduling a Court Hearing to Consider Approval of the Sale to the Highest Bidder
20    and (5) Approving Procedures Related to the Assumption of Certain Executory
21    Contracts and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of
22    Property Free and Clear of All Claims, Liens and Encumbrances; Memorandum of
23    Points and Authorities In Support (“Motion for Sale”) [Dkt No. 1041].
24         18. On December 14, 2018, the CAG filed its Response to the Motion for
25    Sale (CAG Response [Dkt No. 1066].)
26         19. On December 21, 2018, the Court issued its Preliminary Findings and
27    Conclusions [Dkt No. 1125], and requested the Debtors, the CAG, the Official
28    Committee of Unsecured Creditors, and the County of Santa Clara submit further
                                                       California Attorney General’s Motion to Stay
                                              5              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 12 of 32


  1   briefing by December 24, 2018.
  2        20. The CAG submitted his Response on December 24, 2018 [Dkt No.
  3   1140], and his errata dated December 26, 2018 [Dkt No. 1144].
  4        21. Debtor submitted a Response on December 24, 2018 [Dkt No. 1139]; and
  5   on that date also submitted the Declaration of Douglas Press [Dkt No. 1141].
  6        22. On December 26, 2018, the Court issued its Memorandum of Decision
  7   Overruling the Objections of the CAG to the Debtors’ Sale Motion [Dkt No. 1146],
  8   and its Sale Order on December 27, 2018 [Dkt No. 1153].
  9        23. The transaction is scheduled to close by February 28, 2019. (Declaration
10    of Alicia Berry, ¶ 5.)
11
12                                        ARGUMENT
13          Federal Rules of Bankruptcy Procedure, rule 8007(a)(1)(A) allows a
14    bankruptcy court to suspend an order pending appeal. The standard for determining
15    whether to grant a stay pending appeal is similar to the standard for issuing a
16    preliminary injunction. Hilton v. Braunskill (Braunskill), 481 U.S. 770, 776
17    (1987); Tribal Vill. of Akutan v. Hodel, 859 F.2d 662, 663 (9th Cir. 1988); see also
18    Winter v. Natural Res. Def. Council, 555 U.S. 7, 20, (2008) (laying out four-
19    pronged test for preliminary injunctive relief). For both the appellate court and the
20    district court, “the factors regulating the issuance of a stay are generally the same:
21    (1) whether the stay applicant has made a strong showing that he is likely to
22    succeed on the merits on the appeal; (2) whether the applicant will be irreparably
23    injured absent a stay; (3) whether the issuance of the stay will substantially injure
24    the other parties in the proceeding; and (4) where the public interest lies.”
25    Braunskill, 481 U.S. at 776; see also Humane Soc’y of U.S. v. Gutierrez, 558 F.3d
26    896, 896 (9th Cir. 2009).
27          Courts need not give equal weight to each of the four factors. Standard
28    Havens Prods v. Gencor Indus. (Standard Havens), 897 F.2d 511, 512 (Fed. Cir.
                                                          California Attorney General’s Motion to Stay
                                                6               the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15               Desc
                          Main Document    Page 13 of 32


  1   1990); see also Providence Journal Co. v. Federal Bureau of Investigation, 595
  2   F.2d 889, 890 (1st Cir. 1979). Courts have used the sliding scale approach to
  3   decide motions for stay. Leiva-Perez v. Holder, 640 F.3d 962, 965 (9th Cir. 2011);
  4   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th Cir. 2011).
  5   Likelihood of success in the appeal is not a rigid concept. Standard Havens, 897
  6   F.2d at 512; see also Washington Metro Area Transit Comm’n v. Holiday Tours,
  7   559 F.2d 841, 844 (D.C. Cir. 1977) (A court may grant a stay when “[t]here is
  8   substantial equity, and a need for judicial protection, whether or not movant has
  9   shown a mathematic probability of success.”).
10          A motion for stay of the order of a bankruptcy judge must ordinarily be
11    presented to the bankruptcy judge in the first instance. Fed. R. Bankr. P. 8007.
12    I.   THE CAG IS LIKELY TO SUCCEED ON THE MERITS OF THE APPEAL
13          The Bankruptcy Court held 1.) that the CAG had waived his right to object to
14    the sale of the hospitals free and clear of the CAG Conditions, 2.) that the CAG is
15    equitably estopped from contesting the Debtors’ ability to sell the hospitals free and
16    clear of the CAG Conditions, and 3.) that the sale of a nonprofit healthcare facility
17    to a public entity is not subject to CAG review under Corporations Code sections
18    5914 and 5920. The three grounds for the Court’s ruling are discussed separately
19    below:
20         A.   There Was No Waiver of the CAG’s Conditions
21          Under California law, waiver is a question of fact. Waiver is an affirmative
22    defense, for which the party asserting it bears the burden of proof. Intel Corp. v.
23    Hartford Acc. & Indem. Co. 952 F.2d 1551,1559 (9th Cir. 1991). Here, neither
24    Debtor nor the County has met the burden of proof.
25          Shortly before the CAG filed his CAG Response on December 14, Assistant
26    County Counsel Doug Press was advised that the CAG did not object to the sale as
27    long as the conditions as currently or subsequently clarified remained in place.
28    (Declaration of Angela Sierra, p. 21, ¶ 6-7 [Dkt No. 1144.) The County provided
                                                         California Attorney General’s Motion to Stay
                                               7               the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 14 of 32


  1   no evidence that the CAG intended to, or had, withdrawn his previous objections.
  2   In fact, the Declaration of Doug Press further corroborates the arguments and
  3   declarations submitted by the CAG. Mr. Press acknowledges that “we also agreed
  4   to discuss, post-sale, how to address the other conditions under a variety of
  5   approaches” and that “ongoing discussions with the County about the other
  6   conditions were contemplated outside the Court process.” (Declaration of Douglas
  7   Press, ¶ 5 [Dkt No. 1141].) As such, it is clear that the County understood that the
  8   CAG Conditions would survive the sale order, or there would have been no need to
  9   continue discussing the CAG Conditions post-sale. Thus, as evidenced by Press’
10    declaration, the County did not have a reasonable belief that the CAG had
11    intentionally relinquished his police and regulatory rights.
12         B.   The Doctrine of Equitable Estoppel Does Not Apply
13         The doctrine of equitable estoppel requires: 1.) the party to be estopped must
14    know the facts, 2.) he must intend that his conduct shall be acted on, 2.) the party
15    asserting the right to estoppel must be ignorant of the true facts, and 4.) the party
16    asserting estoppel must act in reliance and to his injury. Gabriel v. Alaska Elec.
17    Pension Fund 773 F.3d 945, 955 (9th Cir. 2014).
18         Here, the County has failed to prove three factors of the four-prong test in
19    Gabriel. First, there has been no showing that the CAG intended the December 14,
20    2018 filing to be treated as a waiver. In fact, moments before the filing took place,
21    the Chief Assistant Attorney General Angela Sierra explained to the Assistant
22    County Counsel Doug Press that the language meant that the CAG did not object to
23    the sale as long as the conditions, as clarified, remained in place. Thus, the CAG
24    did not intend the filing to waive all previous objections to the sale of the hospital,
25    and no evidence has been introduced that negates this fact. Rather, the County was
26    apprised of the CAG’s position moments before the December 14, 2018 filing.
27         Second, as shown by the Declaration of Douglas Press, the County “agreed to
28    discuss, post-sale, how to address the other conditions under a variety of
                                                          California Attorney General’s Motion to Stay
                                                 8              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 15 of 32


  1   approaches” and that “ongoing discussions with the County about the other
  2   conditions were contemplated outside the Court process.” (Declaration of Douglas
  3   Press, ¶ 5 [Dkt No. 1141].) As such, not only was the County apprised of the
  4   CAG’s position, the County agreed that the parties would continue discussions
  5   about the CAG Conditions post-sale – which requires that the CAG Conditions
  6   survive the sale order.
  7        Lastly, even after submitting Mr. Press’ declaration, there is no evidence that
  8   the County or Debtors were injured as required by the fourth prong. While the
  9   County has argued that they were injured, there is no evidence before the Court to
10    support such a position. Moreover, because the County was aware that the CAG
11    did not intend to waive his CAG Conditions, there was no reliance and no injury to
12    support the application of the equitable estoppel doctrine.
13         C.   The CAG Exercised His Police and Regulatory Powers by
                Imposing Conditions on the 2015 Transaction
14
15         Xavier Becerra is the duly elected Attorney General of the State of California
16    and is the chief law officer of the State, as was Attorney General Kamala Harris
17    before him. Cal. Const., art. V, § 13. The CAG has broad constitutional, common
18    law and statutory powers under the state constitution to protect the public. Cal.
19    Const., art. V, §13; D'Amico v. Board of Medical Examiners (1974) 11 Cal.3d 1,
20    14-15. The CAG is charged with the supervision and regulation of nonprofit
21    corporations and other charitable trusts in this state. Cal. Govt. Code, § 12598.
22          CAG Harris exercised her police and regulatory powers in December 2015
23    when she issued a decision to consent with conditions to the change in governance
24    and control of Daughters, its affiliated entities, five acute care hospitals and skilled
25    nursing facility; including St. Vincent Medical Center in Los Angeles, St. Francis
26    Medical Center in Lynwood, O’Connor Hospital in San Jose, Saint Louise Regional
27    Hospital in Gilroy, Seton Medical Center in Daly City, and Seton Coastside in
28    Moss Beach. The terms of the CAG Conditions were to remain in place for 15
                                                          California Attorney General’s Motion to Stay
                                                 9              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 16 of 32


  1   years, though certain conditions expire sooner. (CAG Conditions, p. 178 and 263
  2   [Dkt No. 256-1].) As such, the continued operation of the CAG Conditions is a
  3   continuation of the CAG’s police and regulatory powers. The Bankruptcy Court
  4   was required to apply non-bankruptcy law under Bankruptcy Code sections 959(b)
  5   and the amendments to the Bankruptcy Code in the Bankruptcy Abuse Prevention
  6   and Consumer Protection Act of 2005 of sections 363(d)(1), 541(f), 1129(a)(16),
  7   and 1221(d) that specifically provide that applicable non-bankruptcy law applies to
  8   sales of assets by a nonprofit debtor.
  9         The Supreme Court held in Midlantic National Bank v. New Jersey
10    Department of Environmental Protection, 474 U.S. 494, 507 (1986), in a Chapter
11    11 case that converted to a liquidation proceeding in a Chapter 7, that the
12    Bankruptcy Code does not preempt “a state statute or regulation that is reasonably
13    designed to protect the public health or safety….” The Court noted Congress'
14    intentions that the trustee's efforts “to marshal and distribute the assets of the
15    estate” give way to the governmental interest in public health and safety. Id. at 502.
16    In addition, other courts have applied section 959(b) where the state was exercising
17    its inherent regulatory and police powers in a Chapter 7 or other liquidation
18    situation. H.L.S. Energy Co., Inc. 151 F.3d 434 (5th Cir. 1998) and In re Stevens, 68
19    B.R. 774 (D. Me. 1987).
20          The legislative history regarding sections 363(d)(1)1, 1129(a)(16)2, and
21    1221(d) 3 clearly shows Congress’s intent to give greater influence to state
22    regulators and attorneys general, and limit the ability of trustees or debtors-in-
23
            1
               Section 363(d)(1) provides that the trustee may use, sell, or lease property
24    of the estate only in accordance with non-bankruptcy law applicable to the transfer
      of the debtor’s property.
25           2
               Section 1129(a)(16) provides that all transfers of property of the plan shall
      be made in accordance with any applicable provisions of non-bankruptcy law that
26    govern3 the transfer of property by a nonprofit corporation.
               The Attorney General is a party in interest to these Chapter 11 proceedings
27    pursuant to Section 1221(d) of the Bankruptcy Abuse Prevention and Consumer
      Protection Act of 2005 as “the attorney general of the State in which the debtor is
28    incorporated, was formed or does business.”
                                                          California Attorney General’s Motion to Stay
                                                10              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER     Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                           Main Document    Page 17 of 32


  1   possession to use, sell or lease property of a nonprofit corporation in derogation of
  2   laws regarding important state interests. This is especially true when government
  3   entities are enforcing their police and regulatory powers, such as Corporations Code
  4   section 5914 and 5920 et seq.
  5          Here, the CAG protected the health, safety, and welfare of the communities
  6   served by the six health facilities owned and controlled by the Debtors by issuing
  7   conditions requiring essential health care services to be provided by the facilities
  8   including emergency services, minimum levels of charity care (free or discounted
  9   care), participation in the Medi-Cal and Medicare programs, and seismic safety.
10    (CAG Conditions, filed September 21, 2018 [Dkt No. 256-1]; Cal. Const., art. V, §
11    13.)
12           Under both California law and the express terms of the conditions, the County
13    as the purchaser takes the assets subject to the existing conditions, regardless of
14    whether additional CAG review or approval is necessary. The CAG’s decision is
15    binding on any successor, successor in interest, assignee or other transferee of the
16    healthcare facilities; an initial review contemplated by California Corporations
17    Code section 5914 is not necessary.
18           Condition I of the decision related to O’Connor Hospital states:
19
              These Conditions shall be legally binding on [the parties], any other
20            subsidiary, parent, general partner, limited partner, member, affiliate,
              successor, successor in interest, assignee, or person or entity serving in
21            a similar capacity of any of the above-listed entities [omitted]…, any
              entity succeeding thereto as a result of consolidation, affiliation,
22            merger, or acquisition of all or substantially all of the real property or
              operating assets of O’Connor Hospital, or the real property on which
23            O’Connor Hospital is located, any and all current and future owners,
              lessees, licensees, or operators of O’Connor Hospital, and any and all
24            current and future lessees and owners of the real property on which
              O’Connor Hospital is located.
25
26
              These Conditions shall be legally binding on the following entities, as
27            defined in Operating Asset Purchase Option Agreement, Operating
              Asset Purchase Agreement, Real Estate Purchase Option. Agreement,
28            and the Real Estate Purchase Agreement, when the closing occurs on
                                                           California Attorney General’s Motion to Stay
                                                 11              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15               Desc
                          Main Document    Page 18 of 32


  1          the Operating Asset Purchase Agreement and the Real Estate Purchase
             Agreement: the Option Holders, Purchaser and its Affiliates, "OpCo" a
  2          Delaware limited liability company, owned directly or indirectly by
             funds managed by BlueMountain Capital Management LLC, and
  3          "PropCo" a Delaware limited liability company that will elect to be
             treated for tax purposes as a real estate investment trust, owned
  4          directly or indirectly by funds managed by BlueMountain Capital
             Management LLC, Integrity Healthcare, LLC, a Delaware limited
  5          liability company, Integrity Healthcare Blocker, LLC, a Delaware
             limited liability company, any other subsidiary, parent, general partner,
  6          limited partner, member, affiliate, successor, successor in interest,
             managing member, assignee, or person or entity serving in a similar
  7          capacity of any of the above-listed entities, any entity succeeding
             thereto as a result of consolidation, affiliation, merger, or acquisition
  8          of all or substantially all of the real property or operating assets of
             O'Connor Hospital, or the real property on which O'Connor Hospital is
  9          located, any and all current and future owners, lessees, licensees, or
             operators of O'Connor Hospital, and any and all current and future
10           lessees and owners of the real property on which O'Connor Hospital is
             located. (CAG Conditions, at 176-177, 261-262, filed September 21,
11           2018, emphasis added [Dkt No. 256-1].)
12           Also, construction of a statute by officials charged with its administration,
13    including their interpretation of authority vested in them to implement and carry out
14    its provisions, is entitled to great weight and courts should defer to the agency.
15    Morris v. Williams 67 Cal.2d 733 (1967); Aguilar v. Association for Retarded
16    Citizens 234 Cal.App.3d 21(1991); and Chevron USA, Inc. v. Natural Resources
17    Defense Council, Inc. 467 U.S. 837, 844 (1984). Thus, the CAG should be given
18    deference to interpret California laws concerning his authority and regulations
19    promulgated by his office.
20    II.   THE CAG WILL SUFFER IRREPARABLE INJURY ABSENT A STAY
21          Absent a stay, the proposed sale transaction will close prior to a ruling on the
22    CAG’s appeal. If the CAG’s Conditions should have remained in place, his appeal
23    may well be mooted because any reversal or modification of the Sale Order on
24    appeal will not affect the validity of a sale under 11 U.S.C. section 363(m).
25    Paragraph E of the Sale Order seeks to give the parties protection under section
26    363(m). Section 363(m) effectively moots any challenge to a section 363 sale that
27    affects the validity of the sale so long as the purchaser acted in good faith and the
28    appellant failed to obtain a stay of the sale. Thus, without the stay, any reversal or
                                                         California Attorney General’s Motion to Stay
                                                12             the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15               Desc
                          Main Document    Page 19 of 32


  1   modification of the Sale Order on appeal will not affect the validity of a sale, and
  2   the remaining CAG Conditions will not be imposed on the County even if the
  3   Court’s ruling is incorrect.
  4        The CAG, on behalf of the People of California, will suffer irreparable injury
  5   by being denied his police and regulatory powers to enforce conditions that will
  6   protect the public health, safety, and welfare of the Californians.
  7   III. THERE WILL BE LESS HARM TO OTHER INTERESTED PARTIES IF A
           STAY IS GRANTED
  8
           The third factor is whether there will be any harm to other interested parties if
  9
      a stay is granted. There may be some additional interest on any debt that has to be
10
      paid if the Debtor is prohibited from closing the transaction. The only potential
11
      impact on creditors is a slight delay in distribution during the pendency of the
12
      appeal and the accrual of interest on such amounts during the pendency of the
13
      appeal. However, there is a bigger harm to the affected community if this transfer
14
      of assets is allowed without the continued application of the CAG Conditions that
15
      were imposed by AG Harris using her police and regulatory powers to protect the
16
      public health, safety, and welfare of the People of California.
17
      IV. A STAY WOULD PROMOTE THE PUBLIC INTEREST
18
           As stated above, a stay will promote the public’s interest in allowing the
19
      District Court to determine on appeal whether the CAG can retain his police and
20
      regulatory powers to enforce conditions that were designed to protect the public
21
      health, safety, and welfare of the People of the State of California. The CAG
22
      Conditions address the continued operation as licensed general acute care hospitals,
23
      continued provision of 24-hour emergency and trauma medical services, continued
24
      provision of certain essential health care services including reproductive health
25
      services, continued participation in the Medi-Cal and Medicare programs for low
26
      income, disabled and elderly patients, and the continuation of governmental
27
      contracts that provide access to care for indigent patients. The application of these
28
                                                         California Attorney General’s Motion to Stay
                                               13              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER        Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15           Desc
                              Main Document    Page 20 of 32


  1   important state laws is in the public interest.
  2                                       CONCLUSION
  3         For the reasons stated above, the CAG respectfully requests that this Court
  4   enter an order staying the Sale Order until the conclusion of an appeal therefrom.
  5
  6   Dated: January 8, 2019             Respectfully submitted,

  7                                            XAVIER BECERRA
                                               Attorney General of California
  8                                            TANIA M. IBANEZ
                                               Senior Assistant Attorney General
  9
                                               /S/ ALICIA BERRY
10                                             Deputy Attorney General
                                               Attorneys for Xavier Becerra, Attorney
11                                             General of California
      LA2018502412
12    Motion to Stay_53209327.docx

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         California Attorney General’s Motion to Stay
                                                14             the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER    Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                          Main Document    Page 21 of 32


  1                         DECLARATION OF ALICIA BERRY
  2         I, ALICIA BERRY, hereby declare:
  3         1.     I am a Deputy Attorney General at the CAG’s office. I make this
  4   declaration of my own personal knowledge and belief, and, if called as a witness, I
  5   could competently testify to the matters set forth herein.
  6         2.     It is my understanding that on July 31, 2015, Daughters submitted
  7   written notice of the transaction to the CAG for review and approval pursuant to
  8   California Corporations Code sections 5914 and 5920. During the CAG’s review
  9   of the transaction, a healthcare expert was retained to evaluate the potential impact
10    of the transaction on the availability and accessibility of healthcare services to each
11    of the communities served by the hospitals involved, as required by the California
12    Code of Regulations, Title 11, section 999.5, subd. (e)(5) and (e)(6). The
13    regulations require the health care expert to assess the effect of the agreement on
14    emergency services, reproductive health services, and any other health care services
15    that the hospital is providing, the provision of services to Medi-Cal patients and
16    county indigent patients, staffing and the availability of care, the likely retention of
17    employees as it may affect continuity of care, and any mitigation measures
18    proposed by the hospital to reduce any potential adverse effect on health care
19    services. Cal. Code Regs. Tit. 11, § 999.5, subd. (e)(6) (2018). The regulations
20    require that the Attorney General evaluate the effect of the transaction on the
21    public, including the availability and accessibility of health care services to the
22    affected community. Cal. Code Regs. Tit. 11, § 999.5, subd. (f). The expert
23    prepared five health care impact statements. These health care impact statements
24    included interviews with medical staff, management, and employees, board
25    members, and community representatives. These health care impact statements
26    contained the expert’s analysis of financial, utilization, and health care services,
27    demographic characteristics, payer mix, hospital utilization records and trends,
28    health status indicators, and hospital market share information in formulating an
                                                          California Attorney General’s Motion to Stay
                                                15              the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER     Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15              Desc
                           Main Document    Page 22 of 32


  1   opinion regarding the potential impact of the transaction on the community.
  2        3.      It my understanding that on December 3, 2015, the CAG issued a
  3   decision to consent with conditions, to the change in governance and control of
  4   Daughters of Charity Health System (now known as Verity Health Systems of
  5   California, Inc.). The decision contained five sets of conditions, one for each of the
  6   hospitals, as well as a copy of the healthcare impact reports for each of the
  7   hospitals. (A true and correct copy of the CAG Conditions was filed with this Court
  8   on September 21, 2018 [Dkt No. 256-1].)
  9        4.      It is my understanding that the majority of the CAG Conditions relate
10    to the health, safety, and welfare of the People of the State of California: continued
11    operation as licensed general acute care hospitals, continued provision of 24-hour
12    emergency and trauma medical services, continued provision of certain essential
13    health care services including reproductive health services, continued participation
14    in the Medi-Cal and Medicare programs for low income, disabled and elderly
15    patients, and the continuation of governmental contracts that provide access to care
16    for indigent patients.
17         5.      I have been informed by counsel for the County and the Debtors that
18    the transaction is scheduled to close in late February. Therefore, the sale
19    transaction could close before the CAG’s request for a stay pending appeal is ruled
20    on by this Court.
21          I declare under penalty of perjury under the laws of the State of California
22    that the foregoing is true and correct.
23          Executed on January 8, 2019 at Los Angeles, California.
24
25                              /s/ Alicia Berry
            ___________________ Alicia Berry, Deputy Attorney General
26                              For Xavier Becerra, California Attorney General
27
28
                                                         California Attorney General’s Motion to Stay
                                                16             the Court’s Order (2:18-bk-20151-ER)
Case 2:18-bk-20151-ER        Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                  Desc
                              Main Document    Page 23 of 32



                              CERTIFICATE OF SERVICE

Case Name:     In re: VERITY HEALTH                      No.    2:18-bk-20151-ER
               SYSTEMS OF CALIFORNIA,
               INC.
I hereby certify that on January 9, 2019 I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
(1) CALIFORNIA ATTORNEY GENERAL’S MOTION TO STAY THE COURT’S
ORDER (A) AUTHORIZING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS
TO SANTA CLARA COUNTY FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND OTHER INTERESTS PENDING APPEAL OF THE
COURT’S MEMORANDUM OF DECISION OVERRULING OBJECTIONS OF THE
CALIFORNIA ATTORNEY GENERAL AND SALE ORDER; MEMORANDUM OF
POINTS AND AUTHORITIES; DECLARATION OF ALICIA BERRY;

(2) APPLICATION FOR ORDER SETTING HEARING ON SHORTENED NOTICE
[LBR 9075-1(b)] WITH SERVICE LIST ATTACHED; and

(3) DECLARATION OF ALICIA BERRY IN SUPPORT OF THE CALIFORNIA
ATTORNEY GENERAL’S APPLICATION FOR ORDER SETTING HEARING ON
SHORTENED NOTICE

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
January 9, 2019, I have caused to be mailed in the Office of the Attorney General's internal
mail system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched
it to a third party commercial carrier for delivery within three (3) calendar days to the following
non-CM/ECF participants:
                                SEE ATTACHED SERVICE LIST
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 9, 2019, at Los Angeles,
California.
             Jane Miyamura                                      /s/ Jane Miyamura
                Declarant                                            Signature
Case 2:18-bk-20151-ER           Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                Desc
                                 Main Document    Page 24 of 32



                                             Service List
                      VERITY HEALTH SYSTEM OF CALIFORNIA, Inc.
                                Case 2:18-bk-20151-ER
                                    1/7/2019, 4 pm

Electronic Notification
The following parties are currently on the list to receive email notice/service for this case.

    •   Robert N Amkraut ramkraut@foxrothschild.com
    •   Kyra E Andrassy kandrassy@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Simon Aron saron@wrslawyers.com
    •   Lauren T Attard lattard@bakerlaw.com, abalian@bakerlaw.com
    •   Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
    •   Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
    •   James Cornell Behrens jbehrens@milbank.com,
        gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milba
        nk.com;jbrewster@milbank.com;JWeber@milbank.com
    •   Ron Bender rb@lnbyb.com
    •   Bruce Bennett bbennett@jonesday.com
    •   Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
    •   Elizabeth Berke-Dreyfuss edreyfuss@wendel.com
    •   Steven M Berman sberman@slk-law.com
    •   Alicia K Berry Alicia.Berry@doj.ca.gov
    •   Stephen F Biegenzahn efile@sfblaw.com
    •   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com
    •   Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
    •   Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
    •   Chane Buck cbuck@jonesday.com
    •   Damarr M Butler butler.damarr@pbgc.gov, efile@pbgc.gov
    •   Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
    •   Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
    •   Shirley Cho scho@pszjlaw.com
    •   Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
    •   Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
    •   David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
    •   Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
    •   Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com
    •   Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
    •   Kevin M Eckhardt keckhardt@huntonak.com, keckhardt@hunton.com
    •   Andy J Epstein taxcpaesq@gmail.com
    •   Christine R Etheridge christine.etheridge@ikonfin.com
    •   M Douglas Flahaut flahaut.douglas@arentfox.com

                                                                                                   1
Case 2:18-bk-20151-ER      Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15              Desc
                            Main Document    Page 25 of 32


   •   Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
   •   Joseph D Frank jfrank@fgllp.com,
       mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com
   •   Eric J Fromme efromme@tocounsel.com,
       lchapman@tocounsel.com;sschuster@tocounsel.com
   •   Jeffrey K Garfinkle jgarfinkle@buchalter.com,
       docket@buchalter.com;dcyrankowski@buchalter.com
   •   Lawrence B Gill lgill@nelsonhardiman.com, rrange@nelsonhardiman.com
   •   Paul R. Glassman pglassman@sycr.com
   •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   •   Mary H Haas maryhaas@dwt.com,
       melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com
   •   Michael S Held mheld@jw.com
   •   Lawrence J Hilton lhilton@onellp.com,
       lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgol
       der@onellp.com
   •   Robert M Hirsh Robert.Hirsh@arentfox.com
   •   Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
   •   Michael Hogue hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com
   •   Marsha A Houston mhouston@reedsmith.com
   •   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
   •   John Mark Jennings johnmark.jennings@kutakrock.com
   •   Monique D Jewett-Brewster mjb@hopkinscarley.com, jkeehnen@hopkinscarley.com
   •   Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
   •   Lance N Jurich ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com
   •   Steven J Kahn skahn@pszyjw.com
   •   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
   •   Jane Kim jkim@kellerbenvenutti.com
   •   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   •   Gary E Klausner gek@lnbyb.com
   •   Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
   •   Jeffrey C Krause jkrause@gibsondunn.com,
       dtrujillo@gibsondunn.com;jstern@gibsondunn.com
   •   Chris D. Kuhner c.kuhner@kornfieldlaw.com
   •   Darryl S Laddin bkrfilings@agg.com
   •   Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
   •   Richard A Lapping richard@lappinglegal.com
   •   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
   •   David E Lemke david.lemke@wallerlaw.com,
       chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
   •   Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
   •   Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
   •   Samuel R Maizel samuel.maizel@dentons.com,
       alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;k
       athryn.howard@dentons.com;joan.mack@dentons.com
   •   Alvin Mar alvin.mar@usdoj.gov
   •   Craig G Margulies Craig@MarguliesFaithlaw.com,
       Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.c
       om
   •   Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
   •   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com

                                                                                              2
Case 2:18-bk-20151-ER      Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15             Desc
                            Main Document    Page 26 of 32


   •   John A Moe john.moe@dentons.com,
       glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com
   •   Monserrat Morales mmorales@marguliesfaithlaw.com,
       Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com
   •   Kevin H Morse kevin.morse@saul.com,
       rmarcus@AttorneyMM.com;sean.williams@saul.com
   •   Marianne S Mortimer mmortimer@sycr.com, jrothstein@sycr.com
   •   Tania M Moyron tania.moyron@dentons.com, chris.omeara@dentons.com
   •   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
   •   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
   •   Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
   •   Sheila Gropper Nelson shedoesbklaw@aol.com
   •   Mark A Neubauer mneubauer@carltonfields.com,
       mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDun
       n@carltonfields.com;ecfla@carltonfields.com
   •   Bryan L Ngo bngo@fortislaw.com,
       BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@blue
       capitallaw.com
   •   Melissa T Ngo ngo.melissa@pbgc.gov, efile@pbgc.gov
   •   Abigail V O'Brient avobrient@mintz.com,
       docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com
   •   John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
   •   Paul J Pascuzzi ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com
   •   Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
   •   Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
   •   Mark D Plevin mplevin@crowell.com, cromo@crowell.com
   •   David M Poitras dpoitras@wedgewood-inc.com,
       dpoitras@jmbm.com;dmarcus@wedgewood-inc.com;aguisinger@wedgewood-inc.com
   •   Steven G. Polard spolard@ch-law.com, cborrayo@ch-law.com
   •   David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
   •   Christopher E Prince cprince@lesnickprince.com,
       jmack@lesnickprince.com;mlampton@lesnickprince.com;cprince@ecf.courtdrive.com
   •   Lori L Purkey bareham@purkeyandassociates.com
   •   William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com
   •   Jason M Reed Jason.Reed@Maslon.com
   •   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
   •   J. Alexandra Rhim arhim@hrhlaw.com
   •   Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
   •   Lesley A Riis lriis@dpmclaw.com
   •   Debra Riley driley@allenmatkins.com
   •   Julie H Rome-Banks julie@bindermalter.com
   •   Mary H Rose mrose@buchalter.com, salarcon@buchalter.com
   •   Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
   •   Nathan A Schultz nschultz@foxrothschild.com
   •   William Schumacher wschumacher@jonesday.com
   •   Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
   •   Seth B Shapiro seth.shapiro@usdoj.gov
   •   Rosa A Shirley rshirley@nelsonhardiman.com,
       ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange
       @nelsonhardiman.com
   •   Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org

                                                                                            3
Case 2:18-bk-20151-ER          Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15                      Desc
                                Main Document    Page 27 of 32


    •   Michael St James ecf@stjames-law.com
    •   Andrew Still astill@swlaw.com, kcollins@swlaw.com
    •   Jason D Strabo jstrabo@mwe.com, ahoneycutt@mwe.com
    •   Sabrina L Streusand Streusand@slollp.com
    •   Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
    •   Gary F Torrell gft@vrmlaw.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
    •   Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
    •   Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov
    •   Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
    •   Gerrick Warrington gwarrington@frandzel.com, dmoore@frandzel.com
    •   Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
    •   Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
    •   Michael S Winsten mike@winsten.com
    •   Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
    •   Neal L Wolf nwolf@hansonbridgett.com,
        calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
    •   Hatty K Yip hatty.yip@usdoj.gov
    •   Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
    •   Rose Zimmerman rzimmerman@dalycity.org




Service by U.S. Mail
The following parties are NOT on the list to receive email notice/service for this case and will instead
receive notice by U.S. mail.

        Sam J Alberts
        DENTONS US LLP
        1900 K Street NW
        Washington, DC 20006

        Margaret M Anderson
        Fox Swibel Levin & Carroll LLP
        200 West Madison St
        Chicago, IL 60606

        Asahi Intecc USA Inc
        2500 Red Hill Ave.
        Suite 210
        Santa Ana, CA 92705

        BDO USA, LLP, a California corporation
        1888 Century Park East, 4th Floor
        Los Angeles, CA 90067


                                                                                                           4
Case 2:18-bk-20151-ER        Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15   Desc
                              Main Document    Page 28 of 32


      Brent F Basilico
      Sellar Hazard & Lucia
      201 North Civic Dr Ste 145
      Walnut Creek, CA 94596

      Berkeley Research Group LLC
      550 S. Hope Street
      Suite 2150
      Los Angeles, CA 90071

      Scott E Blakeley
      Blakeley LLP
      18500 Von Karman Ave
      Suite 530
      Irvine, CA 92612
      seb@blakeleyllp.com, ecf@blakeleyllp.com

      Daniel S Bleck
      Mintz, Levin, et al
      One Financial Center
      Boston, MA 02111

      Monica A Blut
      Demidchik Law Firm
      923 E Vallety Blvd Ste 268
      San Gabriel, CA 91776

      Cain Brothers a division of KeyBanc Capital Markets
      601 California St Ste 1505
      San Francisco, CA 94108

      Schuyler Carroll
      PERKINS COIE, LLP
      30 ROCKEFELLER PLZ FL 22
      NY New York

      Cochlear Corporation dba Cochlear Americas
      13059 E. Peakview Ave.
      Englewood, CO 80111

      Nathan F Coco
      McDermott Will & Emery
      444 West Lake Street
      Chicago, IL 60606-0029

      Dentons US LLP
      601 South Figueroa Street, Suite 2500
      Los Angeles, CA 90017-5704




                                                                                   5
Case 2:18-bk-20151-ER        Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15   Desc
                              Main Document    Page 29 of 32


      Ecolab Institutional
      655 Loan Oak Drive
      Eagan, MN 55121

      Refugio Estrada
      c/o Katz Law, APC
      11620 Wilshire Blvd. #900
      Los Angeles, CA 90025

      Shawn C Groff
      1330 Broadway Suite 1450
      Oakland, CA 94612

      Ian A Hammel
      Mintz Levin Cohn Ferris Glovsky & Popeo
      One Financial Center
      Boston, MA 02111

      Melissa W Jones
      Waller Lansden Dortch & Davis, LLP
      511 Union St., Suite 2700
      Nashville, TN 37219

      Gregory Kaden
      Goulston & Storrs PC
      400 Atlantic Avenue
      Boston, MA 02110

      James Kapp
      444 West Lake St Ste 4000
      Chicago, IL 60606-0029

      Donald R Kirk
      Carlton Fields Jorden Burt, P.A.
      4221 W. Boy Scout Blvd., Suite 1000
      Tampa, FL 33607-5780

      Patrick Maxcy
      Dentons US LLP
      233 S Wacker Dr Ste 5900
      Chicago, IL 60606

      Medtronic USA, Inc.
      Doral Corporate Centre II
      3750 NW 87th Ave., Suite 700
      Miami, FL 33178

      Milbank, Tweed, Hadley & Mccloy
      2029 Century Park East, 33rd Floor
      Los Angeles, CA 90067


                                                                                   6
Case 2:18-bk-20151-ER       Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15   Desc
                             Main Document    Page 30 of 32


      Claude D Montgomery
      Dentons US LLP
      1221 Avenue of the Americas
      New York, NY 10020-1001

      Kevin Morse
      Saul Ewing Arnstein & Lehr
      161 North Clark Street, Suite 4200
      Chicago,IL 60601

      NFS Leasing Inc
      Devaney Pate Morris & Cameron LLP
      c/o Lesley A Riis
      402 W Broadway Ste 1300
      San Diego, CA 92101

      John R O'Keefe, Jr.
      Metz Lewis Brodman Must O'Keefe LLC
      535 Smithfield St Ste 800
      Pittsburgh, PA 15222

      Jimmy D Parrish
      Baker Hostetler
      200 S Orange Ave Ste 2300
      Orlando, FL 32801

      Lisa M Peters
      Kutak Rock LLP
      1650 Farnam St
      Omaha, NE 68102-2186

      David M Powlen
      Barnes & Thornburg LLP
      1000 N. West Street, Suite 1500
      Wilmington, DE 19801-1050

      Megan Preusker
      McDermott Will & Emery
      444 West Lake Street
      Chicago, IL 60606-0029

      Rachel C Quimby
      Daglian Law Group APLC
      701 N Brand Blvd Ste 610
      Glendale, CA 91203

      Jason M Reed
      Maslon LLP
      90 S 7th St Ste 3300
      Minneapolis, MN 55402


                                                                                  7
Case 2:18-bk-20151-ER       Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15   Desc
                             Main Document    Page 31 of 32


      Paul J Ricotta
      Mintz Levin Cohn Ferris Glovsky and Pope
      Chrysler Center
      666 Third Ave
      New York, NY 10017

      Christopher Rivas
      Reed Smith
      355 South Grand Ave Ste 2900
      Los Angeles, CA 90071

      Benjamin Rosenblum
      250 Vesey St
      New York, NY 10281

      Scott Schoeffel
      THEODORA ORINGHER PC
      535 Anton Boulevard, Ninth Floor
      Costa Mesa, CA 92626-7109

      Ryan Schultz
      Fox Swibel Levin & Carroll LLP
      200 W. Madison Street
      Suite 3000
      Chicago, IL 60606

      Mollie Simons
      LEONARD CARDER, LLP
      1330 Broadway, Suite 1450
      Oakland, CA 94612

      Sodexo, Inc.
      JD Thompson Law
      c/o Judy D Thompson Esq
      PO Box 33127
      Charlotte, NC 28233

      Michael A Sweet
      345 California St Ste 2200
      San Francisco, CA 94104

      UnitedHealthcare Insurance Company
      c/o Shipman & Goodwin LLP
      One Constitution Plaza
      Hartford, CT 06103

      Phillip G Vermont
      Randick O'Dea & Tooliatos LLP
      5000 Hopyard Rd Ste 225
      Pleasonton, CA 94588


                                                                                  8
Case 2:18-bk-20151-ER      Doc 1219 Filed 01/09/19 Entered 01/09/19 15:23:15   Desc
                            Main Document    Page 32 of 32


      William P Wassweiler
      Ballard Spahr LLP
      80 S Eighth St Ste 2000
      Minneapolis, MN 55402

      Clark Whitmore
      Maslon LLP
      3300 Wells Fargo Center
      90 S 7th St
      Minneapolis, MN 55402

      Jade M Williams
      DLA Piper LLP US
      444 W Lake St Ste 900
      Chicago, IL 6060-0089

      Samuel C Wisotzkey
      Kohner, Mann & Kailas SC
      4650 N Port Washington
      Washington Bldg 2nd FL
      Milwaukee, WI 53212-1077

      John Ryan Yant
      Carlton Fields Jorden Burt, P.A.
      4221 W. Boy Scout Blvd., Suite 1000
      Tampa, FL 33607-5780

      Florencio Zabala
      c/o Polis & Associates, APLC
      19800 MacArthur Blvd, Suite 1000
      Irvine, CA 92612

      Maria Zavala
      c/o Polis & Associates
      19800 MacArthur Blvd, Suite 1000
      Irvine, CA 92612




                                                                                 9
